Order filed August 21, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00010-CV
                                  ____________

              WENDY SCHREIBER, Appellant/Cross-Appellee

                                        V.

             STATE FARM LLOYDS, Appellee/Cross-Appellant


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-03419

                                    ORDER

      On August 8, 2014, the parties filed an agreed motion to set a briefing
schedule in this appeal. Before our ruling on the motion issued, appellant/cross-
appellee filed a motion for a six-day extension of time to file her opening brief
until August 18, 2014. We GRANT both motions and issue the following order:

      Schreiber’s Appellant’s brief filed August 18, 2014 is deemed timely;

      State Farm’s combined Appellee’s brief and Cross-Appellant’s brief is due
      October 20, 2014;
Schreiber’s combined Cross-Appellee’s Brief and Appellant’s Reply Brief is
due November 20, 2014; and

State Farm’s reply brief on its cross-appeal is due December 19, 2014.

It is so ORDERED.



                          PER CURIAM